Citation Nr: 0002470	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  97-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a rating in excess of 20 percent for a back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to October 
1976.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in White River Junction, 
Vermont, in May 1997, that granted service connection for a 
back disorder as secondary to a service connected left knee 
disorder on the basis of aggravation and assigned a 10 
percent rating.  It was determined that 25 percent of the 
veteran's low back pain was the result of aggravation by the 
veteran's service-connected left knee disability.  The case 
was Remanded by the Board in March 1999, after which the RO 
increased the evaluation for the veteran's back disorder to 
20 percent in a rating decision in October 1999.


The Board notes that the veteran's representative appears to 
raise a claim for a total rating due to individual 
unemployability in a statement received in December 1999.  
This issue is referred to the RO for all further appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a higher evaluation 
has been obtained by the RO.

2.  Service connection has been granted for a low back 
disorder due to aggravation by a service connected knee 
disability.  

3.  The extent of low back disability which was in existence 
prior to the date of aggravation by the service connected low 
back disability is not ascertainable.

4  The veteran's service-connected back disability is 
characterized by ankylosis of the lumbar spine assessed as 
being in an unfavorable position. 


CONCLUSION OF LAW

The veteran's service-connected low back condition is 50 
percent disabling, and no more.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.59, 
and Part 4, Diagnostic Code 5289 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
complaints or diagnoses related to his back.

VA records dated in December 1978 and January 1979 noted that 
the veteran had complaints of low back pain, and had a corset 
in place.

A VA treatment record dated in November 1979 noted chronic, 
non-radiating low back pain.  The examiner stated that 
ankylosing spondylitis had been found during an x-ray 
examination the previous year, and that this diagnosis was 
confirmed on films read at the time of the examination.  A VA 
x-ray report dated in November 1979 noted that no changes 
were seen from the 1978 x-ray report, and that sacroiliac 
fusion indicative of ankylosing spondylitis was present.

VA records dated in March 1981 noted the veteran's complaints 
of problems with his back, and an impression of ankylosing 
spondylitis was given.

Records of VA treatment dated in May 1981 noted that x-rays 
showed fused sacroiliac joints.  The impression given was of 
ankylosing spondylitis.

VA treatment records show that the veteran was treated for 
ankylosing spondylitis throughout 1981 and 1982.

A private medical record dated in June 1982 noted  the 
presence of ankylosing spondylitis, in addition to other 
physical disabilities, and stated that the veteran was not 
capable of working in his occupation due to his physical 
condition.

Private medical records show that the veteran was 
hospitalized in February 1989 with an impression of L4-5 
nucleus pulposus, also observed at L3-4 on the right side.  
The veteran had a L4-5 diskectomy, right, and L3-4 
exploration and nerve root decompression in February 1989.  
X-rays dated in February 1989 noted a metallic marker in the 
soft tissues directly posterior to the L3-4 disc space.  

Private medical records show that the veteran had physical 
therapy for his back from April to May 1989.  The veteran was 
hospitalized with complaints of back pain in June 1989.  
Other records show continued treatment for the veteran's back 
from August 1989 to February 1990.

VA records dated in October 1991 show diagnoses of ankylosing 
spondylitis, and spinal stenosis or a recurrent herniated 
disc in the lumbosacral spine.

A note signed by Diane C. Rippa, M.D., dated in April 1992, 
states that the veteran needed help with daily activities due 
to severe degenerative low back disease.

Records show that the veteran received treatment for back 
problems in March, August, and September 1995. 

Private treatment records show that the veteran complained of 
back problems in September and December 1995.

Private medical records dated in February 1997 noted 
ankylosing spondylitis related to knee problems.

A VA examination in March 1997 found that the veteran had a 
loss of lumbar lordosis, with 40 degrees of flexion and no 
extension.  The veteran had approximately 15 degrees of 
lateral bending to either side.  Straight leg raising was 
negative on the right and positive on the left at 40 degrees.  
The diagnosis given was of failed laminectomy syndrome at L4-
5, with moderate degenerative arthritis between L4 and L5, 
and L5 and S1.  No evidence of ankylosing spondylitis was 
found in the lumbar or sacroiliac regions.  The examiner 
estimated that approximately 25 percent of the veteran's low 
back pain could be attributed to his left knee disability.

The report of a private medical examination dated in October 
1996, and received in June 1997, noted that x-rays showed 
right-sided sacroiliac sclerosis, and left-sided sacroiliac 
irregularity and possible degeneration.  The diagnosis was of 
ankylosing spondylitis, likely present for many years.

During a hearing at the RO in November 1997, the veteran and 
his wife testified that he had problems walking and bending 
over, as well as sitting or standing for long periods of 
time.  The veteran stated that he could not straighten up, 
and had spasms in his back.  The veteran also described 
having frequent pain and numbness due to his back disability.

Private medical records, received in November 1997, show that 
the veteran was treated for problems associated with 
ankylosing spondylitis between September 1996 and October 
1997.

A VA examination in June 1999 found that the veteran had a 
fixed 10 degree flexion contracture of his lumbar spine with 
normal resting position sitting at 15 degrees of flexion.  
The limit to flexion was described as 35 degrees, with 
painful movement from 25 to 35 degrees of flexion.  Left and 
right lateral bend was 15 degrees, with painful motion from 
10 to 15 degrees.  Back extension was limited to 10 degrees 
of flexion.  The examiner noted that the veteran's severely 
limited motion in the lumbar spine was reduced to 0 degrees 
of movement at 15 degrees of flexion during flare-ups.  The 
veteran was observed to have spasms with repeated flexion of 
his back, and there was objective evidence of painful motion 
when the veteran flexed forward past his normal resting and 
walking state.  The veteran had weakness on resisted flexion 
and tenderness from L1 to his sacroiliac joints during 
spasms.  

The examiner for the June 1999 examination stated that x-rays 
revealed ankylosing spondylitis and decreased lumbar lordosis 
and fixation of the lumbar vertebrae.  It was again noted 
that the veteran had a fixed lumbar spine in 10 degrees of 
flexion, considered to be unfavorable due to difficulty in 
walking and seeing past the straight horizon.  It was the 
opinion of the examiner that the veteran's left knee 
disability aggravated his ankylosing spondylitis by 
approximately 25 percent.

Private medical records received in October 1999 show that 
the veteran was treated for pain and stiffness in his back 
between August 1997 and February 1999.  It was noted that the 
veteran walked with a stooped over gait due to his ankylosing 
spondylitis.

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  When there is a question as 
to which of two ratings shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board notes that in addressing the veteran's 
claim, it is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with 38 U.S.C.A. 
§ 5107(a).

Assertions of functional disability due to pain must be 
evaluated according to 38 C.F.R. §§ 4.10, 4.40.  38 C.F.R. 
§ 4.10 provides that in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or system, based on an examination which 
includes a description of the disability upon the person's 
ordinary activity.  Additionally, 38 C.F.R. § 4.40 requires 
consideration of functional disability due to pain and 
weakness.  Painful motion is an important fact of disability 
and it is the intent of the Rating Schedule to recognize 
painful motion with joint pathology as productive of 
disability.  38 C.F.R. § 4.59.

In addition, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction-consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  The use of staged ratings will be considered in this 
decision.  The statement of the case and supplemental 
statements of the case have adequately informed the veteran 
of the pertinent laws and regulations as well as the 
rationale for the RO's action.

The rating criteria under Diagnostic Code 5289 state that a 
50 percent rating is warranted for unfavorable ankylosis of 
the lumbar spine, with a 40 percent rating specified for 
ankylosis assessed as favorable.  Diagnostic Code 5289.

The most recent medical evidence of record, from a June 1999 
VA examination, found that the veteran had a fixed 10 degree 
flexion contracture of his lumbar spine.  X-rays revealed 
ankylosing spondylitis, with decreased lumbar lordosis and 
fixation of the lumbar vertebrae.  The veteran's fixed lumbar 
spine, in 10 degrees of flexion, was assessed as unfavorable 
due to difficulty in walking and seeing past the straight 
horizon.  

Based on the June 1999 VA examination report, the Board finds 
that the veteran's service-connected back disorder is most 
properly rated under Diagnostic Code 5289 for ankylosing 
spondylitis.  Looking at the medical evidence of record in 
the light most favorable to the veteran, the symptomatology 
related to the veteran's back meets the criteria for a 50 
percent evaluation due to unfavorable ankylosis of the lumbar 
spine, the maximum rating available under Diagnostic Code 
5289.  The Board also notes that it has considered the 
provisions of 38 C.F.R. §§ 4.40 (concerning functional loss, 
including that due to pain) and 4.45 (relating to weakened 
movement, excess fatigability, or incoordination), but finds 
that the nature of the original injury has been taken into 
account and that the functional impairment that can be 
attributed to pain or weakness has already been taken into 
account.  In addition, because the veteran's back symptoms 
have remained at approximately the same level for the time 
period involved in this appeal, the 50 percent rating is 
proper for the entire period.  See Fenderson.

The veteran is service-connected for his back disability as 
being due to aggravation caused by his service-connected left 
knee disability.  In Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc), the Court, in construing 38 C.F.R. § 
3.310(a), held that "when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to aggravation."  

The medical evidence of record includes a VA treatment record 
dated in November 1979, which gave a diagnosis of ankylosing 
spondylitis that had been found during a x-ray examination 
the previous year.  The record shows that the veteran has 
continuously received treatment for a back disorder since the 
initial treatment in November 1979.  In February 1997, a 
private physician related the veteran's left knee disability 
to aggravation of the disability in his back.  A subsequent 
VA examination in March 1997 also found that the veteran's 
back disability was aggravated by his left knee disability.  
The Board further notes that the most current medical 
evidence, contained in a June 1999 VA examination report, 
diagnosed ankylosing spondylitis which was aggravated by the 
left knee disability.

The medical evidence clearly shows that the veteran's back 
disorder is aggravated by his left knee disorder; however, it 
is not clear to what degree the back disability is aggravated 
by the left knee.  After reviewing the record, the Board 
finds that the available medical evidence is insufficient to 
assess the degree of disability in the veteran's back which 
is over and above that degree which existed prior to 
aggravation by the left knee disability.  The record does not 
establish when the aggravation occurred.  It is of note that 
38 C.F.R. § 4.22 provides that in cases involving aggravation 
by active service, no deduction will be made for the degree 
of pre-existing disability if the degree of disability 
existing at the time of entry into active service is not 
ascertainable.  It is recognized that a VA physician has 
indicated that 25 percent of the veteran's back pain is the 
result of the knee condition; however, this does not explain 
when the aggravation occurred and does not provide a basis 
under Allen to deduct a specific degree of disability in 
terms of the rating schedule existing over and above the 
degree of disability existing prior to the aggravation. Since 
there is no basis upon which to evaluate the degree of 
disability in the veteran's back which is due to aggravation 
by his left knee disability, an evaluation reflecting only 
the current level of disability in the veteran's back will be 
awarded.  Therefore, a rating of 50 percent for unfavorable 
ankylosing spondylitis is granted, which is the maximum 
rating allowed under Code 5289.  


ORDER

A rating of 50 percent, and no more, is granted for the 
veteran's service-connected low back disorder. 


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

